Citation Nr: 1524109	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-07 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial increased rating for ischemic heart disease, rated as 30 percent disabling prior to April 11, 2012, and as 60 percent disabling as of that date.  

2.  Entitlement to an effective date earlier than August 31, 2010, for the grant of entitlement to service connection for ischemic heart disease.  

3.  Entitlement to an effective date earlier than April 11, 2012, for the grant of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to June 1965.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in July 2011 and November 2012.

The July 2011 rating decision granted entitlement to service connection for ischemic heart disease and assigned a 30 percent rating effective August 31, 2010.  Notice of that decision was sent to the Veteran on July 14, 2012, and he had one year to file a notice of disagreement (NOD).  In April 2012, the Veteran submitted additional medical evidence, which was treated by the RO as a claim for increased rating.  In an April 2012 rating decision, the rating was subsequently increased to 60 percent, effective April 11, 2012.  The Veteran then perfected an appeal of the April 2012 rating decision.  

Given the foregoing procedural history, the Board will adjudicate whether the Veteran is entitled to an increased initial rating for the service-connected ischemic heart disease, rated as 30 percent disabling between August 31, 2010, and April 11, 2012, and as 60 percent disabling as of April 11, 2012.  

The November 2012 rating decision granted entitlement to a TDIU effective April 11, 2012.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial increased rating for ischemic heart disease, rated as 30 percent disabling prior to April 11, 2012, and as 60 percent disabling as of that date, and entitlement to an effective date earlier than April 11, 2012, for the grant of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for service connection for diseases incurred in service and/or associated with herbicide exposure, which was received at the RO on October 8, 2010; he clarified that he was seeking entitlement to service connection for ischemic heart disease on November 19, 2010.  

2.  The Veteran did not file a formal or informal claim for entitlement to service connection for ischemic heart disease prior to October 8, 2010.  

3.  The effective date of the applicable liberalizing law that added ischemic heart disease to the list of disease presumptively associated with herbicide exposure is August 31, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for ischemic heart disease, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim being adjudicated at this time.

Earlier Effective Date for Ischemic Heart Disease

The Veteran filed a claim to establish entitlement to service connection for diseases incurred in service and/or associated with herbicide exposure, which was received at the RO on October 8, 2010.  The RO sought clarification of the specific disability that the Veteran was seeking entitlement to service connection for in an October 2010 letter.  In response, the Veteran reported that in addition to other disabilities, he was seeking entitlement to service connection for ischemic heart disease.  See VA Form 21-4138 received November 19, 2010.  

The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim of entitlement to service connection for ischemic heart disease received by VA prior to October 8, 2010.  See 38 C.F.R. §§ 3.151, 3.155.

Service connection for ischemic heart disease was granted in a July 2011 rating decision, and assigned a 30 percent evaluation effective August 31, 2010, the effective date of the liberalizing law that added ischemic heart disease as a condition related to herbicide exposure.  The RO also explained that review of the evidence of record showed that the Veteran had been suffering from the condition as of this date and his claim was received within one year from the date of law.  

The Veteran seeks entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease.  He has not presented clear arguments, but has asserted that the date of his entitlement "should commence when the amendment of Ischemic Heart disease which is a disease under the presumptions of Agent Orange Act of 1991, 1994, and 1999."  See August 2011 statement in support of claim.  In the same statement, the Veteran also requests "that my 30% Ischemic' Heart disease should commence when the amendment was approved which included that Ischemic Heart disease is now a presumptive disease under Agent Orange Act."  In a statement related to his claim for an earlier effective date for the grant of TDIU, the Veteran makes reference to the Nehmer class court order.  See statements in support of claim dated September 2012 and January 2013; July 2013 VA Form 21-4138.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816.  The Veteran served on board the U.S.S. Bexar, which is a ship VA has determined operated primarily or exclusively on Vietnam's inland waterways; therefore, he is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id. 

Given the foregoing, the Board concludes the Veteran is a Nehmer class member as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1) and (c)(2).  When none of the requirements of 38 C.F.R. § 3.816 are met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

As noted above, the Veteran filed an original claim seeking entitlement to service connection that was received on October 8, 2010, and there is no indication from review of the record that he submitted a formal or informal claim for service connection for ischemic heart disease prior to October 2010.  There has been no specific contention to the contrary.  Given that there is no indication the Veteran filed for and was denied compensation for ischemic heart disease between September 25, 1985, and May 3, 1989, or that he had a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law that added ischemic heart disease to the list of disease presumptively associated with herbicide exposure, which was August 31, 2010, the effective date of the award of service connection for ischemic heart disease shall be determined in accordance with 38 C.F.R. § 3.114 and 3.400.  

As discussed above, 38 C.F.R. § 3.400 provides that the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  Review of the medical evidence in this case indicates that the Veteran had been diagnosed with ischemic heart disease prior to October 8, 2010, the date on which his claim for service connection was received.  As the date of receipt of claim is later than the date entitlement arose, the Veteran is not entitled to an effective date earlier than August 31, 2010, under the provisions of 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.

Under this regulation, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In this case, the Veteran's original claim for service connection for ischemic heart disease was received approximately two months after the effective date of the applicable liberalizing law that added ischemic heart disease to the list of disease presumptively associated with herbicide exposure.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  In other words, his claim was reviewed by VA at his request within one year from the date on which the law went into effect, and falls under the provisions of C.F.R. § 3.114(a)(1), which provides that benefits may be authorized from the effective date of the law.  Given the foregoing, the RO correctly assigned an effective date of August 31, 2010, the effective date of the law that added ischemic heart disease to the list of disabilities presumptively associated with herbicide exposure.  Accordingly, the Board finds that the earliest possible effective date for the award of service connection for ischemic heart disease is August 31, 2010, and that the claim for an earlier effective date earlier than August 31, 2010, must be denied.


ORDER

An effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease, is denied.  


REMAND

It appears that there are outstanding VA treatment records.  The Board has reviewed a RO request for VA examination and a corresponding September 2014 medical opinion in which it was noted that "Manila OPC records" were reviewed.  There are no VA treatment records in either electronic file.  On remand, the Veteran's complete treatment records from the Manila outpatient clinic must be obtained.  

It also appears that there are outstanding private treatment records.  The Veteran submitted a VA Form 21-4142 in June 2013, authorizing VA to obtain records related to treatment for ischemic heart disease between 2000 and the present from Dr. R.A.  No action was undertaken by the RO, in violation of 38 C.F.R. § 3.159 (c)(1).  This must be rectified on remand.  In addition, the September 2014 medical opinion references review of a September 1, 2014, 2D echocardiogram conducted at Manila Doctors' Hospital.  The Board has reviewed the electronic records and cannot find evidence of this echocardiogram.  On remand, efforts should be made to associate it with the record.  

As the claim for increased rating is being remanded for the foregoing reasons, a contemporaneous VA examination should also be scheduled.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

The claim for entitlement to an effective date earlier than April 11, 2012, for the grant of entitlement to a TDIU is inextricably intertwined with the claim for increased rating, since the effective date for a TDIU is governed by the effective date provisions for increased ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West, 13 Vet. App. 449 (2000); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to an effective date earlier than April 11, 2012, for the grant of entitlement to a TDIU will be deferred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from the Manila outpatient clinic.  

2.  Make arrangements to obtain records related to the Veteran's treatment for ischemic heart disease between 2000 and the present from Dr. R.A., as authorized in a June 2013 VA Form 21-4142.  

3.  Make efforts to obtain the September 1, 2014, 2D echocardiogram conducted at Manila Doctors' Hospital referenced in the September 2014 VA medical opinion.  

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected ischemic heart disease.  The examiner must review the electronic claims files.  Any indicated studies are to be performed. 

The examiner must address whether the Veteran's ischemic heart disease is manifested by chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


